Title: From George Washington to Major General Nathanael Greene, 23 November 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir
          Head Quarters West point 23d Novr 1779.
        
        I have been favd with yours of the 17th and 20th I am sorry to find by the latter, that you have found the Ground described by Lord Stirling and Colo. Abeel so different from your expectations. It is impossible to decide upon a position, untill you have fully reconnoitered that district of Country, in which we shall be obliged to Canton. To encamp the whole Army together is on every account desireable & very much my wish but if that cannot be done, without taking a position which will be liable to insult we must make conveniency give way to necessity and fix upon a chain of encampments as near together and as well calculated to support each other as possible. Should the enemy make a considerable detachment, we might perhaps safely take the position under the mountain. I have no intelligence of sufficient authority to reduce the intentions of the enemy to any thing like a certainty. A variety of accounts agree that great preparations are making for a considerable embarkation, but I have been disappointed in receiving intelligence from that quarter on which I place my principal dependance. Were such numbers as are talked of to leave New York, we might without hesitation fix upon the position under the Mountain, but till that can be in some measure ascertained I think we ought not to decide. While you are looking out, I shall be moving the troops downwards—you can send on and desire them to halt at what you think the most convenient places, should you not be ready to receive them—they will not croud upon you as much as I expected as they have been and will be somewhat detained to draw their cloathing. I am with great Regard Dear Sir Yr most obt Servt.
       